Silverman, J. (dissenting).
With much misgiving as to the welfare of this child, I am constrained to agree with Justice Asch that the order should be reversed in the light of the Court of Appeals decision in Matter of Sheila G. (61 NY2d 368). This of course relates only to termination of parental rights and not custody.
Sullivan, J. P., and Bloom, J., concur with Kassal, J.; Asch and Silverman, JJ., dissent in separate opinions.
Order of disposition, Family Court of the State of New York, New York County, entered on April 8, 1983, affirmed, without costs and without disbursements.